The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al (US 6,655,901) in view of Blank (US 9,299,598), both previously cited.
Tsubota shows a transfer robot assembly R comprising:
a transfer robot platform 31 configured to support a transfer robot 3 (includes at least 30 and 32-34), wherein the transfer robot is mounted on the transfer robot platform (Fig. 4);

a first robot alignment arm 22 connected between the transfer robot platform and a second robot alignment arm 21 (and/or 23);
the second robot alignment arm connected between the first robot alignment arm and a mounting chassis 1,
wherein the transfer robot assembly is configured to (i) actuate the first robot alignment arm and the second robot alignment arm to raise and lower the transfer robot platform to adjust a position of the transfer robot platform in a vertical direction and (ii) actuate the first robot alignment arm and the second robot alignment arm to adjust the position of the transfer robot platform in a horizontal direction (Figs. 6-9 and col. 8:8-60).
The examiner notes Tsubota is disclosed as being an improvement over the prior art robot assembly shown in Figs. 12 and 13 in that it has three alignment arms 21-23 rather than the two arms 91 and 92 of the prior art. However, the claim does not preclude more than two alignment arms. Further, the two-armed prior art robot described by Tsubota also meets the above-noted claim limitations.
Tsubota does not show the transfer robot assembly to be arranged within an ATV transfer module, or, when in a folded configuration, the transfer robot to have a narrow profile such that the end effector and the arm segment are coaxially aligned in the horizontal direction with the end effector positioned over the arm segment.

Further still, it is noted that, when reading the preamble in the context of the entire claim, the recitation “arranged within an ATV transfer module” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, even if this limitation was accorded patentable weight (or the claim was further amended to clearly include the ATV module as a limitation), one of ordinary skill in the art would logically conclude that when the transfer robot assembly of Tsubota was utilized for transferring wafers (instead of LCD panels) between a stocker and processing equipment in a semiconductor manufacturing equipment environment, it 
Blank shows a robot used for transferring semiconductor wafers between two locations in a semiconductor manufacturing environment, wherein one location may be a cassette or FOUP (i.e., stocker) and the other location may be a load lock (col. 4:4-7, col. 6:3-7, col. 10:31-38 and 53-61, col. 11:46-50). Although not explicitly disclosed, one of ordinary skill in the art would logically conclude that the robot would be arranged in an ATV transfer module when used in such a manner. Blank further discloses the transfer robot to have a narrow profile such that an end effector 114 and arm segment 112 thereof are coaxially aligned in a horizontal direction with the end effector positioned over the arm segment (Figs. 1-2, 4B-C, 5B-C, 6A-B).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Tsubota by arranging the transfer robot assembly within an ATV transfer module (to any extent the limitation may now or in the future be considered to define over Tsubota), and by configuring the transfer robot to have a narrow profile when in a folded configuration, such that the end effector and the arm segment were coaxially aligned in the horizontal direction with the end effector positioned over the arm segment, as taught by Blank, to optimize the transfer robot for handling round semiconductor wafers when used for manufacturing semiconductors instead of LCD’s.
Re claim 21, Blank further teaches the transfer robot to include an integrated substrate aligner 108 such that, when in the folded configuration, the end effector is positioned over the integrated substrate aligner (see at least Fig. 1A). This feature would obviously be included in the apparatus of Tsubota when modified as above to provide a .

Claims 1-6, 8, 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al in view of Blank, as applied to claims 20 and 21 above, and further in view of Weiss et al (US 10,278,501 or corresponding US 2015/0311102, previously cited).
Tsubota as modified above includes the limitations of claim 1, including the second alignment arm being configured to rotate about a pivot point C3 or C4 (or 93b of the prior art) relative to the first alignment arm, and the transfer robot assembly being arranged within an ATV transfer module, except that the ATV transfer module does not comprise:
a first side configured to interface with at least one loading station; 
wherein the transfer robot assembly is configured to transfer substrates between the at least one loading station and at least one load lock arranged between the ATV transfer module and a vacuum transfer module (VTM); and
a second side, opposite the first side, configured to interface with the at least one load lock, wherein the transfer robot assembly is arranged adjacent to the second side.
Weiss shows an ATV transfer module 105 for a substrate processing tool 100, the ATV transfer module comprising:
a first side (unlabeled but readily apparent in Fig. 1) configured to interface with at least one loading station 110; a transfer robot assembly 105R arranged within the ATV transfer module, wherein the transfer robot assembly is configured to transfer 
a second side 105W, opposite the first side, configured to interface with the at least one load lock, wherein the transfer robot assembly is arranged adjacent to the second side. 
Weiss additionally discloses that the at least one load lock extends through the second side into an interior volume of the ATV transfer module (see Fig. 1 and col. 4:40-60), as now recited in claims 2-4.
Weiss further discloses that robot 105R may be “any suitable robot type” and would inherently need horizontal and vertical movement capabilities in order to reach all of the substrates at the loading stations 110 and the plurality of horizontally and vertically spaced load locks 104, as shown in Figs. 1 and 2A-2C (note col. 4:23-39). As such, the robot of Weiss would need to have substantially similar movement capabilities as that of Tsubota.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Tsubota such that the ATV transfer module comprised a first side configured to interface with at least one loading station, wherein the transfer robot assembly was configured to transfer substrates between the at least one loading station and at least one load lock arranged between the ATV transfer module and a VTM, and a second side, opposite the first side, configured to interface with the at least one load lock, wherein the transfer robot assembly was arranged adjacent to the second side, as taught by Weiss, as this would merely be the use of a well-known and art recognized configuration of an ATV transfer 
Additionally, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Tsubota such that the load locks extended through the second side into the interior of the ATV module, as shown by Weiss, to reduce the overall footprint of the system.
Re claims 2-4, Weiss, as noted above, shows that the at least one load lock extends through the second side into an interior volume of the ATV transfer module, but does not specifically disclose the percentage of the load lock which is located within the interior volume of the ATV to be at least approximately 30%, 50% or 70%. Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Tsubota such that the percentage of the load lock that was located within the ATV corresponded to such percentages, as it has been held that where the general conditions of a claim are met, discovering an optimum or desirable value or range of values of a result effective variable involves only routine skill in the art.
Re claim 5, the ATV transfer module of Weiss is a factory interface (col. 3:58), which corresponds to an EFEM. 
Re claim 6, the load locks of Weiss include upper and lower load locks arranged one above the other (Weiss, Figs. 2a-c and col. 4:30-39). This feature would obviously be included in the apparatus of Tsubota when modified as above.

Re claim 16, Weiss shows a substrate processing tool 100 including the ATV transfer module 105 of claim 1 and the VTM 108. Further, one of ordinary skill in the art would logically conclude that the semiconductor manufacturing equipment described by Tsubota would include substantially equivalent structure.
Re claim 17, the VTM of Weiss includes three process modules 103A-C arranged on a first side of the VTM and three process modules 103D-F arranged on a second side of the VTM opposite the first side, as broadly claimed (Fig. 1). Again, the inclusion of such features in the apparatus of Tsubota follows logically when modified as above.
Claim 22 is treated in the same manner as analogous claim 21 in par. 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al in view of Blank and Weiss et al, as applied to claims 1 and 6 above, and further in view of Genov et al (US 6,142,722, previously cited).
Tsubota as modified does not show the at least one loading station to include first and second stations arranged one above the other.
However, as noted in the prior Office action of 7/02/21, Genov shows in Figs. 3-4 a plurality of horizontally spaced loading stations 81-84 that each include a plurality of vertically spaced stations arranged one above the other.
.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al in view of Blank and Weiss et al, as applied to claims 1, 16 and 17 above, and further in view Hiroki (US 8,562,275, previously cited).
Tsubota as modified does not show the plurality of process modules to be arranged in a vertically stacked configuration (Fig. 2).
Hiroki shows a semiconductor processing system substantially similar to that of Weiss (compare Fig. 3 of the former with Fig. 1 of the latter), including a transfer robot assembly 17 arranged within an ATV transfer module 13, the transfer robot assembly comprising a transfer robot platform 18A configured to support a transfer robot 19A, wherein the transfer robot is mounted on the transfer robot platform (Fig. 5) and includes an end effector 30 and an arm segment 19y connected between the end effector arm and the transfer robot platform, a first robot alignment arm 23 connected between the transfer robot platform and a second robot alignment arm; and a second robot alignment arm 22 connected between the first robot alignment arm and a mounting chassis 21 (Fig. 1, noting that robot assembly 17 in ATV transfer module 13 is 
Hiroki further shows the plurality of process modules to be arranged in a vertically stacked configuration (Fig. 2).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have yet further modified the apparatus of Tsubota by arranging the plurality of process chambers in a vertically stacked configuration, as taught by Hiroki, to increase the throughput of the system without enlarging its footprint, especially since the vacuum transfer robot of Tsubota as modified has vertical movement capability in order to access the vertically arranged load locks.
Re claim 19, as noted previously, Weiss shows the ATV transfer module to include at least one loading station and at least two vertically arranged load locks located on an opposite side of the at least one loading station, wherein the transfer robot assembly is configured to transfer a substrate from the at least one loading station to one of the at least two vertically arranged load locks.

Applicant’s arguments with respect to claims 1-8 and 16-22 have been considered but are moot because the new grounds of rejection do not rely on any .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

11/24/21